The opinion of the court was delivered by
Trenoiiakd, J.
This is an appeal from the Second District Court of the city of Newark. The briefs deal with the case as if it were taken pursuant to Pamph. L. 1902, p. 565. Under that act the appellant must bring up, with the state of the case, a certified transcript of the judgment record in the court below. Katzin v. Jenny, 45 Vroom 131.
In the present ease there is no such transcript of the judgment record, and therefore the appeal must be dismissed, with costs.